DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8,10-13,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri to (US20200314881) in view of Huang to (US20190342907)
Regarding claims 1, 11 Bagheri teaches method comprising: receiving, by a wireless device, one or more radio resource control messages comprising configuration parameters of a cell, ([0166] discloses the TCI state tuple (first TCI state, second TCI state) combination may be configured by higher layers (e.g., RRC) ) wherein the configuration parameters indicate: a first set of transmission time intervals configured for a first control resource set (coreset) group of the cell;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  a first transmission configuration indicator (TCI) state of the first coreset group; ;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  a second set of transmission time intervals configured for a second coreset group of the cell; ;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  and a second TCI state of a second coreset group; ;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  
Bagheri does not explicitly teach receiving a first downlink control information (DCI) comprising an assignment of a resource of the cell; selecting as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission 
However, Huang teaches  receiving a first downlink control information (DCI) comprising an assignment of a resource of the cell; (  [0196] A UE is RRC configured with a list of up to M candidate Transmission Configuration Indication ( TCI) states at least for the purposes of QCL indication.[0486] The UE may receive a corresponding PDSCH indicated in the DCI based on a TCI state. In one embodiment, the TCI state could be explicitly or implicitly indicated by the TCI field) selecting as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state;([0486] The UE may receive a corresponding PDSCH indicated in the DCI based on a TCI state. In one embodiment, the TCI state could be explicitly or implicitly indicated by the TCI field) and receiving, based on the TCI state, data via the resource( [0499] The UE may receive a corresponding PDSCH indicated in the DCI based on a TCI state) receiving a first downlink control information (DCI) comprising an assignment of a resource of the cell; ([0158] discloses If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as `enabled` for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Bagheri include selecting as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state; and receiving, based on the TCI state, data via the resource, as suggested 

Regarding claim 20, Bagheri teaches a system comprising: a base station; one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to([0003] discloses the conditions related to establishing and maintaining a communication connection between the wireless communication device and the network via a particular cell can change as the relationship between the particular wireless communication device and the one or more base stations change) transmit one or more radio resource control messages comprising configuration parameters of a cell, ([0158] discloses If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as `enabled` for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET) wherein the configuration parameters indicate: a first set of transmission time intervals configured for a first control resource set (coreset) group of the cell; ([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  a first transmission configuration indicator (TCI) state of the first coreset group;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  a second set of transmission time intervals configured for a second coreset group of the cell;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  and a second TCI state of a second coreset group;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  transmit a first downlink control information (DCI) comprising an assignment of a resource of the cell ([0158] discloses If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as `enabled` for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET)and a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the one or more radio resource control messages; receive the DCI; ([0158] discloses If a UE is configured with the higher layer parameter tci-PresentInDCI that is set as `enabled` for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET) 
Bagheri does not explicitly teach select as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state; and receive, based on the TCI state, data via the resource

However, Huang teaches selecting as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state;([0486] The UE may receive a corresponding PDSCH indicated in the DCI based on a TCI state. In one embodiment, the TCI state could be explicitly or implicitly indicated by the TCI field) and receiving, based on the TCI state, data via the resource( [0499] The UE may receive a corresponding PDSCH indicated in the DCI based on a TCI state)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Bagheri include select as a TCI state for the resource, based on which of the first set of transmission time intervals or the second set of transmission time intervals overlaps in time with the resource, one of: the first TCI state; or the second TCI state; and receive, based on the TCI state, data via the resource, as suggested by Huang. This modification would benefit the system of Bagheri to efficiently utilize the available network resource. 
Regarding claims 2,12 Bagheri teaches wherein: the first TCI state is associated with a first transmission and reception point (TRP); ([0140] discloses a first portion (e.g., first half of allocated VRBs, ceil(N/2), where N is the number of VRBs assigned for transmission) of virtual resource blocks (VRB) are associated with a first TCI state (e.g., a first TRP) ) the first TRP transmits, based on the first TCI state, one or more downlink signals; ([0140] discloses a first portion (e.g., first half of allocated VRBs, ceil(N/2), where N is the number of VRBs assigned for transmission) of virtual resource blocks (VRB) are associated with a first TCI state (e.g., a first TRP) ) and the first coreset group is for the first TRP ;([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  Regarding claims 3,13 Bagheri teaches wherein: the second TCI state is associated with a second TRP; ([0140] a second portion (e.g., second half of allocated VRBs, N-ceil(N/2) or floor(N/2)) of virtual resource blocks are associated with a second TCI state (e.g., a second TRP)) the second TRP transmits, based on the second TCI state, one or more downlink signals; ([0140] a second portion (e.g., second half of allocated VRBs, N-ceil(N/2) or floor(N/2)) of virtual resource blocks are associated with a second TCI state (e.g., a second TRP))and the second coreset group is for the second TRP ([0166] discloses If the first TCI state, and second TCI state is configured for the CORESET, the UE assumes the PDSCH scheduled by the PDCCH received on the CORESET is for multi-TRP operation)  
Regarding claims 8,18 Bagheri teaches further comprising determining, based on one or more first search spaces associated with one or more first coresets of the first coreset group, the first set of transmission time intervals for the first coreset group([0163] discloses the first TCI state of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest).
Regarding claims 10, Bagheri teaches wherein when the wireless device receives the data, DM-RS ports of a PDSCH carrying the data are quasi-collocated with a reference signal configured in the TCI state([0032] discloses The UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state if the time offset between the reception of the DL DCI).

Allowable Subject Matter
Claims 4-7,9,14-17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461